Citation Nr: 1806706	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  09 33-698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for plantar fasciitis of the right foot.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1985 to May 1996. The Veteran was thereafter retained on the temporary disabled retired list (TDRL) until May 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This case was previously before the Board in November 2015 and March 2017. At those times, the Board remanded the claim for further development.

In August 2014, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is included in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary before the issue on appeal can be adjudicated. 

A March 2017 Board remand found that the addendum opinion provided by the VA examiner was inadequate and remanded the appeal for further development. Specifically, the RO was instructed to schedule the Veteran for a VA examination. At this time, the Board found that the record contained insufficient evidence for which adjudication of the claim on appeal could be decided. Thus, in April 2017, the Veteran was scheduled for a VA examination and properly notified. The RO noted the Veterans did not appear for his appointment, and returned this matter to the Board. However, in September 2017, the Veteran submitted a statement that he did appear for his VA examination scheduled on April 24, 2017, and asserts that he was noted to have appeared but was not examined. The Board finds this good cause to afford the Veteran another opportunity to appear for a scheduled VA examination. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate examiner other than the examiner who conducted the April 2015 VA examination and provided the May 2016 addendum opinion. The examiner should address the following:
	
	A) Whether it is at least as likely as not (i.e. a 50 	percent probability or more) that the Veteran's right 	foot plantar fasciitis began in service, was caused by 	service, or is otherwise etiologically related to active 	service? When providing an opinion, the examiner 	should address and indicate the significance of the 	following:

		a. December 31, 1987: Veteran reports bilateral 		foot pain after dropping a 300 pound piece of 		machinery on his feet. An assessment of "r/o 		fracture" was provided.

		b. August 7, 1998: Veteran diagnosed with 		bilateral plantar fasciitis. 

		c. August 21, 2015: Bilateral plantar fasciitis 		noted.

		d. Treatment records from Dr. M dated August 		and September 1998 and the March 2001 		narrative summary by Dr. H noting that the 		Veteran's medical history was significant for 		plantar fasciitis.

		e. Veteran's reports of chronic foot pain since 		service.

		B) If the above opinion is negative, then the 		examiner is asked to provide an opinion as to 		whether it is at least as likely as not (i.e. a 50 		percent probability or more) that the Veteran's 		right foot plantar fasciitis was caused or 			aggravated (permanently worsened beyond the 		natural progression) by his service-connected 		arthritis of the first metatarsophalangeal joint or 		arthritis of the right tibiotalar joint with residual 		tendinitis. 

Regardless of whether the Veteran appears for the VA examination, an addendum opinion should be provided to address the above. A complete rationale for any opinion expressed 	must be provided.

2. After conducting any other development warranted, and ensuring the above development has been substantially completed, readjudicate the issue on appeal. If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate period to respond. Then return the case to the Board, as warranted. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
	ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




